NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY MOORE, individually, and on             No. 18-55042
behalf of J.M.,
                                                D.C. No. 8:13-cv-01346-JLS-AN
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

COUNTY OF ORANGE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Gregory Moore appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action arising from the placement of his child J.M. into foster

care. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal on the basis of res judicata. Mpoyo v. Litton Electro-Optical Sys., 430


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 985, 987 (9th Cir. 2005). We affirm.

      The district court properly dismissed Moore’s action as barred by the

doctrine of res judicata because Moore has previously litigated the same claim in a

California state court proceeding against the same parties or their privies. See

Manufactured Home Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1031 (9th Cir.

2005) (“To determine the preclusive effect of a state court judgment federal courts

look to state law. . . . California’s res judicata doctrine is based on a primary rights

theory.” (citation omitted)); In re Estate of Dito, 130 Cal. Rptr. 3d 279, 286 (Ct.

App. 2011) (“Under the doctrine of res judicata, all claims based on the same cause

of action must be decided in a single suit; if not brought initially, they may not be

raised at a later date.” (citation and internal quotation marks omitted)).

      Contrary to Moore’s contention that res judicata does not apply because

defendants obtained their state court judgment through extrinsic fraud, Moore

failed to allege plausibly how he was prevented from presenting his claims in state

court. See Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004) (setting

forth what constitutes extrinsic fraud).

      The district court did not abuse its discretion in denying Moore leave to

amend his complaint because any amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and stating that leave to amend may be denied


                                           2                                     18-55042
where amendment would be futile).

      The district court did not abuse its discretion by denying Moore’s post-

judgment motion for reconsideration because Moore failed to demonstrate any

basis for relief from the judgment. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for relief under Federal Rule of Civil Procedure 60).

      We reject as without merit Moore’s contentions that the district court erred

in denying Moore a continuance for oral argument regarding defendants’ motion to

dismiss and in lifting the stay on the district court’s proceedings.

      All pending motions are denied.

      AFFIRMED.




                                           3                                 18-55042